Order filed, June 19, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00208-CV
                                 ____________

                           GAIL G. WOOD, Appellant

                                         V.

                   WILLIAM DIMITRIOUS WOOD, Appellee


                    On Appeal from the 310th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-52199


                                      ORDER

      The reporter’s record in this case was due February 20, 2018 . See Tex. R.
App. P. 35.1. Because the reporter’s record has not been filed timely, we issue the
following order.

      We order Clarissa Ramirez and Kara Salazar, the court reporters, to file the
record in this appeal within 15 days of the date of this order.

                                   PER CURIAM